265 F.2d 384
Daniel HEALEY et al., Appellants,v.Daniel F. WALSH, Appellee.
No. 14709.
United States Court of Appeals District of Columbia Circuit.
Argued March 13, 1959.
Decided March 26, 1959.

Mr. Dennis Collins, Washington, D. C., with whom Mr. Harry A. Finney, Washington, D. C., was on the brief, for appellants.
Mr. Robert T. Smith, Washington, D. C., for appellee.
Before PRETTYMAN, Chief Judge, and FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
In the District Court a written instrument purporting to be the last will and testament of the late Elizabeth M. Healey was attacked by a relative who would have shared in her estate in event of intestacy. Issues were duly framed and tried to determine the questions of fraud and undue influence, failure of execution and attestation as required by law, and lack of sound and disposing mind of the deceased when the paper was signed.


2
On the evidence the court directed a verdict in favor of caveatee on the issues of undue influence and fraud, and also ruled as matter of law that the will had been properly executed. We agree with the disposition of these questions. The evidence was insufficient to raise an issue for the jury as to any of them.


3
The issue of competency of the deceased was left for jury decision and was resolved by them in favor of competency. We find no error as to this, in the rulings of the court as to the scope of cross examination, the admissibility of evidence, or in any other matter of significance.


4
Affirmed.